DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 12/10/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 10, 13, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Stern et al. (US 2017/0032652), hereinafter “Stern”.
Claim 1 – Stern discloses method to notify and view Emergency Alert System messages on a mobile device [see Abstract and ¶0091-0096], the method comprising: 

storing, on the set-top box, the Emergency Alert System message [¶0094-¶0095: storing the entire EAS message in order to analyze the content of the message]; and 
sending, from the set-top box to one or more mobile devices, a notification that the set-top box has received the Emergency Alert System message [¶0092, ¶0096 and ¶0104-¶0105: CPE (set-top box) receives Emergency Alert System Message and provides indications of a received EAS to other devices (mobile devices) within a consumer premises network, e.g., sending alert response commands to instruct the respective receiving devices (e.g., a mobile devices) to implement the determined alert responses, the alert response command serves as an indication/notification of a received EAS message (also see claim 26)].

Claim 4 – Stern discloses sending, from the set-top box, the notification to the one or more mobile devices directly via WiFi, Long-term Evolution (LTE), or a cellular network [¶0092-¶0094, ¶0096 and ¶0104:  set top box (CPE) sends the alert response command (notification) directly to a receiving mobile device (e.g., cellular telephone or smartphone) via Wi-Fi (IEEE Std 802.11)].

Claim 7 – Stern further discloses pairing the set-top box with the one or more mobile devices to receive the notification that the set-top box has received the Emergency Alert System message [¶0092, ¶0094 and ¶0096-¶0097:  configure CPE (set top box) to associate and communicate with a variety of devices (one or more 

Claim 8 – Stern discloses a set-top box configured to notify a mobile device of an Emergency Alert System message [Fig. 6, ¶0110-¶0112, Abstract, and ¶0092-¶0094], the set-top box comprising: 
a communications interface configured to receive the Emergency Alert System message [Fig. 6, Network Interfaces 610, ¶0110 and ¶0094]; 
a memory configured to store the Emergency Alert System message [Fig. 6, memory subsystem 604, ¶0110 and ¶0094-¶0095: storing the entire EAS message in order to analyze the content of the message];
a processor configured to: send a notification that the set-top box has received the Emergency Alert System message to one or more mobile devices paired with the set-top box [Fig. 6, processor 602, ¶0110 and ¶0092, ¶0096 and ¶0104-¶0105: CPE (set-top box) receives Emergency Alert System Message and provides indications of a received EAS message to other devices (mobile devices) within a consumer premises network that are paired with the CPE, e.g., sending alert response commands to instruct the respective receiving devices (e.g.,  mobile devices) to implement the determined alert responses, the alert response command serves as an indication/notification of a received EAS message (also see claim 26)].

Claim 10 – Stern discloses send the notification to the one or more mobile devices via a notification server; and/or send the notification to the one or more mobile 

Claim 14 is directed to similar limitations as in claim 1 above; hence, claim 14 is considered accordingly.

Claim 17 is directed so similar limitations as in claim 4 above; hence, claim 17 is considered accordingly.

	Claims 13 and 20 are directed to similar limitations recited in claim 7 above; hence, claims 13 and 20 are considered accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (US 2017/0032652) as applied above, and further in view of Craner (US 2009/0025027).
Claim 2 – Stern teaches tuning, the set-top box, to receive the Emergency Alert System message [¶0084 and ¶0011].
Stern is silent regarding tuning the set-top box to quadrature amplitude modulation (QAM) frequency to receive the Emergency Alert System message.
However, in an analogous art, Craner teaches tuning, the set-top box, to a quadrature amplitude modulation (QAM) frequency to receive the Emergency Alert System message [¶0050]; and 
receiving, on the set-top box, the Emergency Alert System message over a quadrature amplitude modulation (QAM) pipe [¶0050: receiving the EAS message over the designated QAM channel].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of directing the set-top box to tune to a designated QAM channel for Emergency Alert System (EAS) data taught by Craner and the technique for providing EAS event via a Set-top box CPE taught by Stern to improve bandwidth utilization by enabling the provision of EAS service using switched digital video (SDV) technologies (see Craner ¶0001).

	Claims 9 and 15 are directed to similar limitations recited in claim 2 above; hence, claims 9 and 15 are considered accordingly.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (US 2017/0032652) as applied above, and further in view of Collart et al. (US 2009/0150553), hereinafter “Collart”.
	Claim 3 – Stern teaches sending, from the set-top box, the notification to the one or more mobile devices [¶0092 and ¶0096: CPE (set-top box) receives Emergency Alert System Message and provides indications of a received EAS to other devices (mobile devices) within a consumer premises network].
	Stern is silent regarding sending the alert response command (notification) to the mobile device using a server.
	However, in an analogous art, Collart discloses sending, from the set-top box, the command to the one or more mobile devices using a server [¶0175-¶0177: teaches a set-top box (presenting a primary device) to forward content, commands and/or trigger activations to a mobile device (secondary device) through a server 130].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique and concept of communicating content and commands from a set-top box to a mobile device using a server taught by Collart and the technique for providing EAS event via a Set-top box CPE taught by Stern to enhance the communication between a set-top box and a mobile device by providing an additional option for communication between the set-top box and the mobile device (see Collart ¶0177).

.

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (US 2017/0032652) as applied above, and further in view of Chatterjee et al. (US 2014/0282705), hereinafter “Chatterjee”.
	Claim 5 – Stern teaches sending, from the set-top box, the Emergency Alert System alert response command to the one or more mobile devices [¶0096 and ¶0104-¶0105].
	Stern is silent regarding receiving, on the set-top box, a request from one or more mobile device for alert content; and sending, from the set-top box, the alert content to the one or more mobile devices.
	However, in analogous art, Chatterjee teaches regarding receiving, on the set-top box, a request from one or more mobile device for alert content [¶0058: receiving a request for alert information from a remote control device via, e.g., Wi-Fi]; and 
	sending, from the set-top box, the alert content to the one or more mobile devices [¶0057-¶0058].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of providing alerts to other devices connected to a set-top box based on alert profiles associated with the set-top box taught by Chatterjee and the technique for providing EAS event via a Set-top box CPE taught by Stern to improve the effectiveness of communicating alert 

	Claims 11 and 18 are directed to similar limitations recited in claim 5 above; hence, claims 11 and 18 are considered accordingly.

Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (US 2017/0032652) as applied above, and further in view of Mears et al. (US 2006/0053465), hereinafter “Mears”.
Claim 6 – Stern teaches automatically sending, from the set-top box to the one or more mobile devices, the Emergency Alert Message notification [¶0092, ¶0096: CPE (set-top box) receives Emergency Alert System Message and provides indications of a received EAS to other devices (mobile devices) within a consumer premises network]
Stern is silent regarding sending the Emergency Alert System content including a time of occurrence.
However, in an analogous art, Mears teaches automatically sending, from the set-top box to the one or more mobile devices, the Emergency Alert System content includes content of the Emergency Alert Message, a time of occurrence, a rate of occurrence, and/or severity of the Emergency Alert Message [¶0030, ¶0039-¶0040, ¶0050 and ¶0055:  TV receiver (set-top box) automatically sends to a mobile phone the output signals representing the EAS message content, wherein the EAS message content includes a time of occurrence and/or severity].


	Claims 12 and 19 are directed to similar limitations recited in claim 6 above; hence, claims 12 and 19 are considered accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423